internal_revenue_service number release date index number ----------------------- ---------------------------------- ------------------------------------- ----------------------------- ---------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- id no ------------------ telephone number ---------------------- refer reply to cc corp b05 plr-136729-13 date date legend parent sub sub lossco llc llc sub reit reit --------------------------------------------------- -------------------------------- ------------------------ ------------------------------------ -------------------------------- ------------------------ ----------------------------------------------------------- -------------------------------- ------------------------ ----------------------------- -------------------------------- ------------------------ ------------------ ----------------------------------------------- ------------------------ --------------------------------------------------------- ------------------------------ ------------------------ ------------------------------------------------ ---------------------------- ------------------------ ---------------------------------------------- plr-136729-13 ---------------------------- ------------------------ a b c d e f g state a ------ ------ ------ ------ ---- ---- ---- --------- dear ------------- this letter responds to your date request for rulings submitted by your authorized representatives on certain federal_income_tax consequences of a series of proposed transactions the proposed transaction the information submitted in that letter and subsequent correspondence is summarized below facts parent is the common parent of an affiliated_group that files a consolidated federal_income_tax return the parent group among the subsidiaries in the parent group are sub and lossco lossco has been a member of the parent group since its formation and will remain in the parent group until the share sale defined below parent owns all of the single class of sub and lossco stock outstanding sub owns all of the outstanding_stock in sub reit is a member of parent’s controlled_group within the meaning of sec_267 reit owns all of the interests in llc a limited_liability_company disregarded as a separate_entity for federal_income_tax purposes llc in turn owns all of the stock of llc sub a corporation for federal_income_tax purposes reit owns a percent of the common_stock of reit sub through a wholly-owned domestic subsidiary owns the remaining b percent of the common_stock of reit sub owns c percent and individuals own the remaining d percent of the class a reit plr-136729-13 preferred_stock lossco owns all of class b reit preferred_stock reit and reit have elected under sec_856 to be treated as real_estate_investment_trusts for federal_income_tax purposes lossco in addition to owning the class b preferred_stock of reit owns trust preferred securities in two limited_liability companies classified as partnerships for federal_income_tax purposes under sec_301_7701-3 the common equity interests of these two entities are held by sub lossco does not own shares in any member of the parent group proposed transaction the following steps constitute the proposed transaction contemplated by parent i parent will contribute e percent of the stock of lossco to sub for no consideration the contribution ii sub will transfer the e percent interest in lossco received in the contribution the transferred shares to reit in exchange for reit nonqualified_preferred_stock the nqps having a fair_market_value approximately equal to the value of the transferred shares the share sale as a result of the share sale the parent group will only hold the f percent of lossco stock held by parent and consequently lossco will cease to be a member of the parent group iii at least one day after the share sale it is expected that parent and reit as the shareholders of lossco will consider adopting a plan to liquidate lossco under the laws of state a the liquidation plan iv if the liquidation plan is adopted lossco will liquidate pursuant to the liquidation plan distributing all of its class b preferred shares of reit trust preferred securities and cash on a pro_rata basis with parent receiving f percent and reit receiving e percent of each of the lossco assets the liquidation v reit will contribute to llc and llc will in turn contribute to llc sub all of the trust preferred securities received by reit in the liquidation the tps transfer share sale representations a the parent group will treat the contribution as subject_to sec_351 b the nqps qualifies as nonqualified_preferred_stock within the meaning of sec_351 plr-136729-13 c the fair_market_value of the transferred shares will approximately equal the fair_market_value of the nqps d sub will retain the nqps it receives in the share sale e following the share sale i reit will become the legal owner of the transferred shares ii the share sale will be duly recorded on the records of lossco iii reit will have complete dominion and control_over the transferred shares iv reit will have the right to vote on all shareholder resolutions with respect to the transferred shares v the transferred shares will provide reit the right to its proportionate share of current distributions vi the transferred shares will provide reit the right to its proportionate share of the net assets of lossco if lossco were to liquidate and vii reit will not hold itself out as owning the transferred shares as an agent trustee or nominee or in any similar role for another person f to the extent that any share of lossco stock held by parent or sub prior to the share sale is a loss_share within the meaning of sec_1_1502-36 parent and sub will adjust their bases in their lossco stock to the extent required by sec_1_1502-36 and c lossco will reduce its tax_attributes including its basis in subsidiaries to the extent required by sec_1_1502-36 no election will be made pursuant to sec_1_1502-36 to reduce basis in the transferred shares or to reattribute any attributes of lossco to parent or any combination of the two liquidation g no person or persons with authority to authorize or direct the liquidation will provide the authorization or direction until after the share sale h no property will have been contributed to lossco as part of a plan a principal purpose of which is to recognize a loss by parent or reit with respect to that property in connection with the liquidation i for at least two years preceding the share sale no corporation i merged or will merge with lossco or ii liquidated or will liquidate into lossco j no liabilities of lossco will be cancelled forgiven or discounted in connection with the proposed transaction k prior to the liquidation no assets of lossco were or will be distributed in_kind transferred or sold to parent sub or reit except for i transactions occurring in the ordinary course of business and ii transactions occurring more than three years prior to the liquidation plr-136729-13 l no distribution of assets representing earned but unreported income will be made by lossco to its shareholders in the liquidation m other than the contribution the share sale and the tps transfer the liquidation will not be preceded or followed by the reincorporation in or transfer or sale to a recipient corporation of any of the businesses or assets of lossco if persons that held directly or indirectly more than percent in value of the lossco stock also hold directly or indirectly more than percent in value of the stock in the recipient corporation for purposes of this representation ownership will be determined by application of the constructive_ownership rule_of sec_318 as modified by sec_304 n at the time of the liquidation the assets of lossco that will be contributed to llc sub in the tps transfer will constitute less than g percent of the total assets of lossco by value o immediately before the adoption of the liquidation plan and also immediately before the liquidation the aggregate fair_market_value of lossco’s assets will exceed the total amount of its liabilities and the liabilities to which any of its assets are subject p there is no plan or intention i to liquidate or merge reit with or into another corporation or ii to cause reit to become a member of the parent group q at the time of the share sale the sum of lossco’s net_operating_loss and capital_loss carryforwards deferred deductions money and basis in assets other than money reduced by the amount of lossco’s liabilities will equal the parent group’s aggregate basis in the lossco stock r lossco will not control within the meaning of sec_368 and will not be deemed to control any corporation immediately before the liquidation s no part of the consideration to be distributed in the liquidation will be received by a shareholder of lossco as a creditor employee or in any capacity other than that of a shareholder of lossco t all transactions undertaken contemporaneously with in anticipation of in conjunction with or in any way related to the liquidation have been fully disclosed rulings based solely on the information submitted and the representations set forth above and provided that i the consideration transferred by each party to the share sale will be solely in exchange for the consideration received and ii no part of the consideration to plr-136729-13 be distributed in the liquidation will be received by a shareholder of lossco as a creditor employee or in any capacity other than that of a shareholder of lossco we rule as follows share sale sec_1001 will apply to the share sale sub will account for a loss if any on the share sale under the rules of sec_267 and the regulations thereunder after taking into account sec_1_1502-36 parent sub and lossco must make all adjustments required by sec_1_1502-36 to the extent applicable immediately before lossco ceases to be a member of the parent group sec_1_1502-36 and f i b liquidation the liquidation will be treated as a complete_liquidation of lossco under sec_331 parent and reit will each recognize gain_or_loss with respect to its lossco shares in an amount equal to the difference between the fair_market_value of the property distributed to the shareholder and the recipient shareholder’s adjusted_basis in its lossco shares sec_1001 under sec_1_267_f_-1 sub will not take into account any loss on the transferred shares at the time of the liquidation except to the extent required under the principles of sec_1_1502-13 to offset gain recognized by reit on the liquidation that is attributable to an increase in the value of the transferred shares between the time of the share sale and the liquidation any loss recognized by parent or reit under sec_331 in connection with the complete_liquidation of lossco will not be disallowed or deferred under sec_267 sec_267 gain_or_loss will be recognized by lossco in connection with the distribution of its property in the liquidation in an amount equal to the difference between the fair_market_value of the property on the date of distribution or if greater the amount of any lossco liabilities to which the property is subject and its adjusted_basis in the property after application of sec_1_1502-36 to the extent applicable immediately before lossco ceases to be a member of the parent group in the share sale the gain_or_loss will be computed on a property-by-property basis and losses will be taken into account under the rules of sec_336 any loss recognized by lossco under sec_336 will not be disallowed or deferred under sec_267 sec_267 plr-136729-13 caveats the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by penalty of perjury statements executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of the proposed transaction under other provisions of the code and regulations or the treatment of any conditions existing at the time or as a result of the proposed transaction that are not specifically covered by the rulings procedural statements this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling sincerely _lawrence m axelrod_______ lawrence m axelrod special counsel to the associate chief_counsel corporate
